DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 17 June 2021 has been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 16 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
of the aortic pressure”, such that it is unclear that this is the same parameter. Setting forth more of the calculation involved in scaling does not clarify how it relates to the remainder of the claimed invention. This rejection was presented in the previous Office Action but was neither addressed in the remarks nor were any amendments made to the claim.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-16 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) plotting sensed data over time, analyzing its characteristics, and finding a ratio between the sensed data and additional sensed data from a particular period of time over which the data was sensed, which falls into the grouping of mental processes. This judicial exception is not integrated into a practical application because the recited abstract idea requires a computing device (processor) only to automate the performance of the analysis and calculation, which does no more than provide a technological environment for execution of the abstract idea (see MPEP 2106.05(d), Bancorp 
The dependent claims also are not significantly more, as claims 2-7 and 12-13 are directed to the extrasolution activity of data gathering, claims 8, 14, 16 are directed to aspects of the abstract idea itself, and claims 9, 10, and 15 are directed to the postsolution activity of displaying results (see MPEP 2106.05 - Presenting data, OIP Techs., 788 F.3d at 1362-63, 115 USPQ2d at 1092-93 - another type of activity that the courts have found to be well-understood, routine, conventional activity when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity).



Response to Arguments
Applicant’s arguments, filed 18 May 2021, with respect to the rejections under Merrit have been fully considered and are persuasive in light of the amendments to the claims.  These rejections have been withdrawn. 
The remainder of Applicant's arguments filed 18 May 2021 have been fully considered but they are not persuasive.
Regarding the rejection under 112 of claim 16, Applicant’s remarks did not address this claim, nor was the claim amended in any attempt to overcome this rejection. The claim remains rejected.
Regarding the rejections under 101, Applicant’s remarks are a mere general assertion that the amendments to the claims render them statutory with no discussion of any merits of any limitations. This general assertion is entirely unpersuasive.

Conclusion
No art has been applied against the claims 1-16 and 18-21; however, as they are still rejected under 101 and 112 above they are not presently allowable and the question of prior art will be revisited upon resolution of this other issue. 
The prior art of record fails to anticipate or make obvious the invention of claims 1-16 and 18-21 as presented, including, inter-alia, determining fractional flow reserve by measuring a pressure distal of an intravascular lesion with a guidewire, measuring an aortic pressure proximal of the lesion with a catheter, plotting the magnitude of the aortic pressure over time, calculating the slope of the plot, determining a mean of the aortic pressure, and performing a calculation of a ratio of the distal pressure to some value of the aortic pressure during only time periods where the aortic pressure is less than or equal to the mean of the aortic pressure and the slope of the plot is less than zero, in combination with all other limitations in the claims. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAREN E TOTH whose telephone number is (571)272-6824.  The examiner can normally be reached on Mon - Fri 9a-6p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KAREN E TOTH/             Examiner, Art Unit 3791                                                                                                                                                                                           	/CHRISTIAN JANG/             Primary Examiner, Art Unit 3791